UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7772



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CHARLES ONWUAZOMBE, a/k/a Ebele Onwuazor,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
91-305-JFM; CA-05-2856-1-JFM)


Submitted: March 30, 2006                     Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Charles Onwuazombe, Appellant Pro Se. Robert Reeves Harding,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Charles Onwuazombe, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion construed

as filed under 18 U.S.C. § 3582(c) (2000) and 28 U.S.C. § 2255

(2000).      We affirm the portion of the district court’s order

denying 18 U.S.C. § 3582(c) relief for the reasons stated by the

district court.        See United States v. Onwuazombe, Nos. CR-91-305-

JFM; CA-05-2856-1-JFM (D. Md. filed Oct. 18 & entered Oct. 19,

2005).      To the extent that Onwuazombe sought to file a 28 U.S.C.

§ 2255 (2000) motion, an appeal may not be taken from the final

order in a post-conviction proceeding unless a circuit justice or

judge     issues   a    certificate    of     appealability.       28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.            See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have    independently    reviewed   the    record   and    conclude   that

Onwuazombe has not made the requisite showing.                 Accordingly, we

deny a certificate of appealability and dismiss the appeal of the


                                      - 2 -
denial of 28 U.S.C. § 2255 relief.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                  AFFIRMED IN PART;
                                                  DISMISSED IN PART




                              - 3 -